DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 9/21/2022 was considered by the examiner.

Allowable Subject Matter
Claims 1-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 is allowable over 
Pandit (of record) for the first vane carrier assembly and the second vane carrier assembly being concentrically positioned with and rotatably engaged about the central shaft.
There is no prior art that would suggest an alteration of the shape of support rod 10 so as to change the shape from rectangular to circular.  Any attempt to do so through a design choice rational would be the done through improper hindsight reasoning.
Claims 2-18 are allowable for their dependency from claim 1.

Examiner’s Note
A double patenting rejection, in view of US 11125208, was not made given that claim 1 of the present application differs from ‘208’s claim 1 in a non-obvious manner.  The present application’s claim 1 recites that the first and second vane carrier assemblies are “configured to counterrotate relative to each other about the central shaft” while ‘208’s claim 1 does not recite any such limitation.
Additionally, the present application comprises a vane carrier assembly that comprises a vane assembly that comprises a support frame and vanes.  Whereas the ‘208 claim set comprises a lever arm assembly comprising a support frame and vanes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662. The examiner can normally be reached M-F, 12:00pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745